At first blush, it might seem that it was error for the court to permit the State to introduce evidence of the attempted robbery by appellant and his partner in crime of the persons at the McFarland drug store and his and his partner's shooting at these persons with intent to kill them, because they attempted, and did, escape from appellant and his partner at the time of that attempted robbery. It so seemed to me when this question was first presented in this case in oral argument, but upon mature reflection and investigation, I have reached the firm conviction and conclusion that said testimony was admissible, and that the trial judge made the proper ruling, admitting it. I will but briefly state the grounds of my opinion.
Intent of the accused in most crimes, and especially in this, is very material. One object of the law, and the Legislature in providing that the death penalty could be inflicted in a robbery case with firearms, was to let the State show, if it could, not only the robbery but that accompanying the robbery, the robber intended to also inflict death with his firearms in case of resistance or an attempt to escape, by the victim. Hence, that it was the intent of the robber to inflict death in this case to accomplish the robbery, was very material. It is, therefore, not only the privilege, but the duty of the prosecuting officer, to make such proof, if he can, so as to enable the jury to inflict the death penalty if the facts and the circumstances of the case justify it. One of the principal objects of the law in requiring the State to introduce proof upon a plea of guilty is for the very purpose of giving the jury all the facts so that they will thereby be enabled to assess punishment in accordance with the enormity of the crime. It is true, the jury might infer from robbery with firearms that the robber might have intended to inflict death to accomplish his robbery, but the State is not bound to rest alone on such inference, but in addition, may by proof show the actual intent to commit murder in the robbery, and if it can do so by legitimate evidence, it is its duty to do so.
If the State must be restricted to the immediate acts of the robbery, then all the jury would have would be that a robbery was committed with firearms and the circumstances were such as not to indicate with positiveness that the robber intended to kill, if he thought necessary, to accomplish the robbery. Suppose as an illustration, that the accused and his partner had stated expressly to friends just before the robbery, not only that they were going to rob or attempt to rob, as they did, but that if the parties robbed or any of them attempted any resistance or sought to escape being shot down, they intended to shoot and kill *Page 368 
them in such contingency. No one could question that that evidence would be admissible to enable the jury to know to what extent the robbers would go and their intent to kill in order to effect their crime. Of course, the State is not restricted to positive evidence alone, but it can resort, and should, to any facts or circumstances which would show such intent, or tend to do so.
Now, take the facts of this case. Appellant and his said partner in crime, on the night of the robbery in this case, armed themselves with deadly weapons and started out in the hours of the night, with not only robbery as their intent, but murder, if necessary, to effect it. With these intentions they began their raid. They first went to the McFarland drug store, suddenly appeared therein, each with a six-shooter drawn, cocked and presented, demanding that the proprietor and his clerk throw up their hands, which order was promptly complied with. Then appellant made towards the cash drawer. In doing so, he and his partner for the moment, in their eagerness to get the cash, ceased to watch their victims. Their victims immediately concluded that they could escape so as to save their lives, not their money, and attempted to do so. As showing unquestionably their intent, the robbers proceeded to shoot each twice at their intended victims, with the intent to murder them, but not succeeding, they hastily beat their retreat. What did they then do? Did they abandon their intent to rob and to kill in order to accomplish it? By no means, but instead, on their same raid, during the same night, in the same city, they proceeded across the city to another portion of it to carry out their said intents to rob and to murder to accomplish it, and the same two principals in crime, with the same two deadly sixshooters, proceeded to rob, and the facts and circumstances would establish to any reasonable man that their intent in the robbery in this case was to inflict murder if their victims resisted or attempted to escape, because they had just shortly before this shown expressly that such was their intent. In my opinion the court was correct in admitting the evidence he did for the purpose of showing this intent to murder.
It is true and well established that ordinarily one crime can not be proven on the trial for another, but it is as equally well established, both in reason and on authority, that when intent is necessary or proper to be shown, it can be shown by evidence, even though that evidence involves the commission of another distinct crime. It would be proper under such circumstances, as the trial judge did in this case, to limit the introduction of that evidence to the purpose for which it was admitted, towit, intent.
For these reasons I am impelled by what I deem to be my duty to dissent from the reversal of this case. *Page 369